               NEW! $5 Flat-Rate Shipping                                                                                                                                        Shopping Cart (0 item)           My Account



                                                                                              BOOKS          BIBLES          COURSES      KIDS         IMPRINTS         All                                           SEARCH




                                                                                                                                                                                     IMPRINT
                                                                        This Tremendous Lover: The Beloved Spiritual
                                                                        Classic on God's Pursuit of the Soul                                                                          American Chesterton Society

                                                                        Dom Eugene Boylan, O.C.R.
                                                                                                                                                                                      Basilica Press
                                                                        See other Dom Eugene Boylan, O.C.R. Titles

                                                                                      8 Reviews | Add Your Review                                                                     Catholic Courses

                                                                        Email to a Friend
                                                                                                                                                                                      Catholic Scripture Study International
                                                                        Availability: In stock

                                                                                                                                                                                      Confraternity of the Precious Blood
                                                                          Image               Product Name                                            Price       Qty

                                                                                                                                                                                      Neumann Press
                                                                                              This Tremendous Lover (Paperbound)
                                                                                                                                                              0
                                                                                              Sku: 2380                                              $16.95                           Saint Benedict Press


                                                                                                                                                                                      TAN Books
                                                                                              This Tremendous Lover (eBook)
                                                                                              Sku: TE7843                                                     0
                                                                                                                                                     $6.98
                                                                                                                                                                                     RELATED PRODUCTS
                                                                                                                                                                                     Check items to add to the cart
                                                                                                                                                                                     o r select all
                                                                               ADD TO CART                 
                                                                                                                                                                                                       Manual for Euch...
                                                                                                                                                                                                       Poor Clares of Perpetual
                                                                        For nearly sixty years, Catholics have found in this remarkable spiritual classic a profound                                   Adoration, St. Joseph
                                                                        guide to living in Christ. Dom Mary Eugene Boylan, O.C.R., was an Irish priest and Trappist
                                                                        monk whose writings drew from his extensive experience as a confessor, spiritual director, and                                 $29.95
                                                                        retreat master.
                                                                                                                                                                                                       Add to Wishlist

                                                                        In This Tremendous Lover, first published in 1946, he offers a compelling view of the
                                                                        spiritual life grounded in a vision of the Mystical Body of Christ.
                                                                                                                                                                                                       Conversation wi...
                                                                                                                                                                                                       Peter Thomas Rohrbach


              Product Description          About the Author         Product Details       Reviews (8)       Related Products                                                                           $16.95
                                                                                                                                                                                                       Add to Wishlist
             For nearly sixty years, Catholics have found in this remarkable spiritual classic a profound guide to living in Christ. Dom Mary Eugene Boylan,
             O.C.R., was an Irish priest and Trappist monk whose writings drew from his extensive experience as a confessor, spiritual director, and retreat
             master.

                                                                                                                                                                                                       Uniformity with...
             In This Tremendous Lover, first published in 1946, he offers a compelling view of the spiritual life grounded in a vision of the Mystical Body of                                         St. Alphonsus Liguori
             Christ.

                                                                                                                                                                                                       $3.00
             The author draws us into what he calls the love story of God and man. With rare clarity and consistency, he lays out a practical program of
                                                                                                                                                                                                       As low as: $1.75
             humility, charity, and abandonment to the will of God. Addressing a variety of spiritual topics— prayer, the Sacraments, spiritual reading, loving our
             neighbor, marriage, and much more— he shows how all these aspects of Christian life converge in God's great work of redemption.                                                           Add to Wishlist


             Once one has caught a glimpse of the meaning of God's plan to restore all things in Christ, Dom Boylan teaches, one has the key, not only to the
             whole history of the universe, but also to the history and destiny of one's own soul. All the details of the spiritual life fall into their proper                                        The Soul of the...
                                                                                                                                                                                                       Dom Jean-Baptiste
             perspective, and the quest of perfection is seen to be both possible and reasonable for every Christian.                                                                                  Chautard, O.C.S.O.

             This new edition of Dom Boylan's beloved spiritual work, with new introductory essays and revised and expanded notes, promises to fulfill once
                                                                                                                                                                                                       $16.95
             again the author's stated purpose for writing it: to foster the development of union with God in the lives of the faithful.
                                                                                                                                                                                                       Add to Wishlist




                                                                                                                                                                                                       The Autobiograp...
                                                                                                                                                                                                       St. Margaret Mary
                                                                                                                                                                                                       Alacoque


                                                                                                                                                                                                       $12.95
                                                                                                                                                                                                       Add to Wishlist




            Find Us on Facebook
                                                                    SIGN UP FOR NEWS AND OFFERS
            TAN Books                                                                                                                                                                                             SUBSCRIBE
                                                                    Make sure you dont miss interesting happenings by joining our newsletter
                                                                    program.

            Follow Us on Twitter

            @TANBooks
                                                                    IMPRINTS                            INFORMATION                    MY ACCOUNT                        CONTACT US

                                                                    Catholic Courses                    About Us                       Sign In                           Address: PO Box 410487
            Satisfaction Guaranteed

            Free Returns & Exchanges                                CSS International                   Careers                        View Cart                         Charlotte, NC 28241

                                                                    Confraternity                       Catalog Request                My Wishlist                       CustomerService@TANBooks.com

                                                                    Neumann Press                       Shipping Rates                 Check out                         Phone: (800) 437-5876 or 704-731-0651

                                                                    Saint Benedict Press                Privacy Policy                 Track My Order                    Fax: (815) 226-7770

                                                                    TAN Books                           Search Terms                   Contact us                        Hours: 8-5:00 ET, Mon-Fri.

                                                                                                        Return Policy

                                                                                                        eBook Instructions


20160913 - TAN Books - This Tremendous Lover.pdf                                                        Site Map

                                                                                                        Submission Guidelines



            © 2016 Saint Benedict Press LLC. All Rights Reserved.


                       Case 3:16-cv-00695-FDW-DCK Document 94-33 Filed 11/14/18 Page 1 of 2
12/11/2018 20:51                          This Tremendous Lover eBook by Eugene Dom Boylan, O.C.R. - 978...




                   The Luminaries                  The 100-Year-Old M…            All the Light We Can…    The Spiritual Exercis…   Meister
                   Eleanor Catton                  Jonas Jonasson                 Anthony Doerr            St. Ignatius of Loyola   Meister


                   $8.99                           $9.99                          $12.99                   $0.99                    $0.99




           Ratings and Reviews (0)



           Overall rating                5 STARS                                      3       Be the first to review this book!
                                         4 STARS                                      0
           5.0 out of 5                                                                         Write your review
                                         3 STARS                                      0

                             (3)         2 STARS                                      0
                                         1 STARS                                      0




           eBook Details
           TAN Books
           Release Date: September 1, 2013
           Imprint: TAN Books
           ISBN: 9780967597836
           Language: English
           Download options: EPUB 2 (Adobe DRM)

           You can read this item using any of the following Kobo apps and devices:




            DESKTOP    eREADERS     TABLETS    IOS         ANDROID   BLACKBERRY     WINDOWS




            All about Rakuten Kobo

            About Rakuten Kobo

            Our Company

            Management Team

            eRecycling Program

            Free Apps


                      Case 3:16-cv-00695-FDW-DCK Document 94-33 Filed 11/14/18 Page 2 of 2
https://www.kobo.com/us/en/ebook/this-tremendous-lover-4
